MEMORANDUM**
Herlinda Joanna Nolasco-Raymundo, a native and citizen of Guatemala, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) summarily dismissing her appeal from an immigration judge’s order denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo the question whether the BIA’s summary dismissal violated due process. See Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir. 2005). We deny the petition for review.
The BIA properly dismissed NolascoRaymundo’s appeal because she provided no argument to support her appeal in either her notice of appeal or in a brief. Under these circumstances, the BIA’s actions were not “arbitrary.” Toquero v. INS, 956 F.2d 193, 196 (9th Cir.1992); Singh, 416 F.3d at 1014 (holding that the BIA’s summary dismissal did not violate due process because the failure to specify grounds for appeal did not turn “on the
*101clarity of the instructions provided” on the notice of appeal form); 8 C.F.R. § 1003.1(d)(2)(i); cf. Garcia-Cortez v. Ashcroft, 366 F.3d 749, 753 (9th Cir.2004) (holding that it violates due process for the agency to summarily dismiss where an alien gives detailed reasons to support the appeal, either in the notice of appeal or in a separate brief).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.